 



Exhibit 10.21
EIGHTH MODIFICATION TO
CREDIT AGREEMENT (RESTATED) AND PROMISSORY NOTE
THIS EIGHTH MODIFICATION TO CREDIT AGREEMENT (RESTATED) AND PROMISSORY NOTE (the
“Amendment”) is dated this the 30th day of October, 2007, effective as of
November 1, 2007 by and among FRED’S, INC., a Tennessee corporation (the
“Borrower”), FRED’S STORES OF TENNESSEE, INC. (the “Guarantor”), and REGIONS
BANK (the “Lender”).
RECITALS:
     A. The Borrower and the Lender entered into a Credit Agreement (Restated)
dated as of April 3, 2000 (as amended and restated from time to time, the
“Credit Agreement”). In connection with the Credit Agreement, the Borrower
executed that certain Promissory Note in the original principal amount not
exceeding $40,000,000, dated April 3, 2000 (as amended and restated from time to
time, the “Note”).
     B. The Borrower and the Lender previously entered into: (i) a Modification
Agreement (the “First Modification”) dated May 26, 2000; (ii) a Second
Modification Agreement (the “Second Modification”) dated April 30, 2002; (iii) a
Third Modification Agreement (the “Third Modification”) dated July 31, 2003;
(iv) a Fourth Modification Agreement (the “Fourth Modification”) dated June 28,
2004; (v) a Fifth Modification Agreement (the “Fifth Modification”) dated
October 19, 2004, effective October 20, 2004; (vi) a Sixth Modification
Agreement (the “Sixth Modification”) dated July 29, 2005, effective June 29,
2005; and (vii) a Seventh Modification Agreement dated September 30, 2005,
effective October 10, 2005.
     C. The Borrower, the Lender, and the Guarantor desire to amend the Credit
Agreement and Note as set forth in this Amendment.
     D. Terms not defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Additional Definition. Section 2.1 of the Credit Agreement concerning
“Definitions” is amended by adding the following new definition in the
appropriate alphabetical order:
     “Change in Control” shall mean the occurrence of one or more of the
following events: (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 30% or more of the outstanding shares of the voting stock of the
Borrower; or (c) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither
(i) nominated by the current board of directors or (ii) appointed by directors
so nominated.

25



--------------------------------------------------------------------------------



 



     2. Change in Definition. Section 2.1 of the Credit Agreement concerning
“Definitions” is amended to delete the prior definition of “Commitment” and the
following is substituted in lieu thereof:
     “Commitment” means the sum of $75,000,000. Notwithstanding the use of the
term “commitment” with respect to the calculation of fees, the actual amount
which the Lender has agreed to lend or provide credit to the Borrower shall be
limited to the ratios and conditions in this Credit Agreement.
     3. Revision to Use of Proceeds Provision. Section 3.8 of the Credit
Agreement concerning “Use of Loans” is amended to add the repurchase of shares
of common stock of Borrower as a permissible use of proceeds of Advances.
     4. Revision of Commitment Amount. Section 4.1 of the Credit Agreement
concerning “Commitment” is deleted and the following is substituted in lieu
thereof:
     4.1 Commitment. Subject to and upon the terms and conditions herein set
forth, the Lender agrees to lend to the Borrower, and the Borrower may borrow
from the Lender an amount not exceeding Seventy-Five Million Dollars
($75,000,000.00) (the “Commitment”) the same to be advanced from time to time
and repaid in accordance with the terms hereof (the “Loan”). The Loan shall be
used to finance its acquisition of inventory, for general business purposes, to
repurchase shares of the common stock of Borrower and to generally finance the
business operations of the Borrower.
     5. Amendment to Events of Default. Section 9.1.1 of the Credit Agreement is
deleted and the following is substituted in lieu thereof:
     9.1.1 Any representation or warranty made by the Borrower herein, in any
other Loan Document, or in any certificate or report furnished by Borrower
hereunder or thereunder, shall prove to have been incorrect in any material
adverse effect when made.
     6. Additional Event of Default. Section 9.1.10 of the Credit Agreement
which is a listed Event of Default is deleted and the following is inserted in
lieu thereof as an Event of Default:
     9.1.10 A Change in Control with respect to the Borrower or the Guarantor.
     7. Article 10 Amendments. Article 10 of the Credit Agreement entitled
“Miscellaneous” is amended by adding the following as Sections 10.14 and 10.15
thereto:
     10.14 Right of Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, the Lender
shall have the right, at any time or from time to time upon the occurrence and
during the continuance of an Event of Default, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, to set off and apply against all deposits (general
or special, time or demand) of the Borrower at any time held or other
obligations at any time owing by the Lender to or for the credit or the account
of the Borrower against any and all Obligations held by the Lender, irrespective
of whether the Lender shall have previously made demand hereunder. The Lender
agrees promptly to notify the Borrower after any such set-off and any
application made by the Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application.
     10.15 USA Patriot Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into

26



--------------------------------------------------------------------------------



 



law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower and the Guarantor, which
information includes the name and address of the Borrower and the Guarantor and
other information that will allow the Lender to identify the Borrower and the
Guarantor in accordance with the Patriot Act.
     8. Amendment to Note. The Note is amended to revise the principal amount
thereof from Fifty Million Dollars ($50,000,000) to Seventy-Five Million Dollars
($75,000,000).
     9. Up-Front Fee. In consideration for the increase of the Commitment
pursuant to this Amendment, the Borrower shall pay Lender a fee (“Up-Front Fee”)
in an amount equal to five basis points (5 bp) of the amount of the increase set
forth herein, equaling the sum of Twelve Thousand Five Hundred and 00/100
Dollars ($12,500.00). The amount shall be pro rated based upon the participation
in the Credit Agreement. Bank of America shall receive thirty-seven and one-half
of one percent (37.5%) of the fee which equals $4,687.50, and Regions shall
receive sixty-two and one-half of one percent (62.5%) of the fee which equals
$7,812.50.
     10. Other Documents. All other documents executed and delivered in
connection with the Credit Agreement are hereby amended to the extent necessary
to conform to this Amendment.
     11. Representations and Warranties. To induce the Lender to enter into this
Amendment, the Borrower hereby represents and warrants to the Lender that:
     (a) Reaffirmation. As of the date of this Amendment and after giving effect
to this Amendment, the representations and warranties set forth in Article 3 of
the Credit Agreement are true and correct in all material respects (except to
the extent that any such representation or warranty relates to a specified
earlier date, and except for changes in facts and circumstances that are not
prohibited by the terms of the Credit Agreement); and
     (b) No Default. As of the date hereof and after giving effect to this
Amendment, no Event of Default has occurred and is continuing.
     12. Payment of Expenses. The Borrower agrees to pay or reimburse the Lender
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the preparation and execution of this Amendment.
     13. Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
     14. Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.
     15. Continuing Effect of Other Documents. This Amendment shall not
constitute an amendment or waiver of any other provision of the Credit Agreement
and Note not expressly referred to herein and, except to the extent that the
Credit Agreement and Note has been amended hereby, shall not be construed as a
waiver or consent to any further or future action on the part of the Borrower
that would require a waiver or consent of the Lender. Except as expressly
amended, modified or supplemented hereby, the provisions of the Credit
Agreement, the Note and the Loan Documents are and shall remain in full force
and effect.

27



--------------------------------------------------------------------------------



 



     16. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TENNESSEE.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

28



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Eighth
Modification to Credit Agreement (Restated) and Promissory Note as of the day
and date first set forth above.

            FRED’S, INC., the Borrower
      By:   /s/ Jerry A Shore         Title: Executive Vice-President & Chief
Financial Officer                REGIONS BANK, as Lender
      By:   /s/ Brian W. Ford         Title:   Senior Vice-President           
 

29



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTOR
The undersigned, as Guarantor, hereby executes this Amendment to evidence its
consent thereto, as well as the transactions contemplated thereby, and agrees
that the Guaranty Agreement dated March 27, 2000, effective April 3, 2000,
remains in full force and effect.

            FRED’S STORES OF TENNESSEE, INC.
    Date: October 30, 2007  By:   /s/ Jerry A. Shore         Title:  
Vice-President             

30